Citation Nr: 1520588	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota



THE ISSUE

Entitlement to burial benefits.



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.  He died on September [redacted], 2012.  The appellant is the Veteran's adult daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is reason to believe that the record before the Board may be incomplete.  In a July 2013 statement, the appellant reported that the Veteran received "limited benefits" from VA and that VA had denied applications for further benefits due to a lack of connection to active duty service.  The record before the Board contains nothing prior to the appellant's April 2013 claim for burial benefits.  Because the appellant's statements raise the possibility that a Regional Office (RO) has additional records that might concern eligibility for at least a portion of the benefit sought, a remand is warranted so that the AOJ may attempt to acquire those records or determine if other records exist.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she name, to the best of her ability and recollection, the specific benefits the Veteran received from VA during his lifetime, the specific claims VA denied, and the location of any RO that decided a claim for benefits the Veteran might have filed during his lifetime.  If the appellant possesses any documents that contain this information, she should provide copies to the AOJ.  

2.  The AOJ should then contact the appropriate RO(s) and request any claims file or other available documents in their possession regarding the Veteran.  

3.  Then, readjudicate the claim as indicated.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




